Hon. Robert 6, Calvert
Comptroller of F'ublicAccounts
Austin, Texas                  Opinion NO. v-1296

                                Re:   Legality of expending pro-
                                      ceeds from sale of "motor-
                                      propelled passenger-carrying
                                      vehicles" for travel ex-
Dear Sir:                             penses.

          We refer to your request for an opinion in which you
ask whether proceeds from the sale of "motor-propelled passenger-
carrying vehicles" by the Bureau of Labor Statistics may be de-
posited to the credit of Item I.2of the appropriation to the
Bureau of Labor Statistics (Art. III, Sec. 1, H.B. 426, Acts
52nd Leg., R.S. 1951, ch. 499, p. 1228, at p. 1374) and expended
for travel expenses.

          You also ask whether proceeds from the sale of "motor-
propelled passenger-carrying vehicles" by the Comptroller's De-
partment may be deposited to the credit of the appropriation to
the Comptroller's Department for travel expenses and other pur-
poses (Art. III, Sec. 1, H.B. 426, Acts 52nd Leg., R.S. 1951,
ch. 499, p. 1228, at p. 1324) and expended for travel expenses.

            Your letter requesting our opinion reads as follows:

            "Please refer to your opinions numbers V-l253 and
     v-1254. I quote from page I2 of opinion number V-1254:

          "'Examples of valid and invalid riders in House
     Bill 426, the general appropriation bill for the bien-
     nium ending August 31, 1953, may be found in Subdivi-
     sion (15) of Section 2, Article III, relating to State-
     owned automobiles. The valid rider provides:
          11,11
              . . . No motor-propelled passenger-carrying
     vehicle may be purchased with any of the funds appro-
     priated in this Article, . *..I)'

            "Article 666, V.C.S., reads in part as follows:

          "'The money derived from the sale of such property,
     less the expenses of advertising the sale, shall be de-
Hon. Robert S. Calvert, Page 2   (v-1296)



    posited in the State Treasury, to the credit of the
    appropriation of the State Agency which transferred
    such property to the State Board of Contrql fpp.,&ls~
    position. The credit to the appropriation of such
    State Ausncv shall be made to the aoorooriation for
    such St&e Agency from which such prope-tiycould be
    purchased.' (Underscoring supplied throughout.)

          "Ihe Bureau of Labor Etatistics desires to sells
     its State-owned motor-propelled passenger-carrying ve-
     hicles after September 1, 1951, and has asked this de-
     partment whether the proceeds from the sale of such
     motor vehicles should be deposited to the credit of
     its appropriation for travel expenses listed as Item
     12 under the appropriation for the Bureau of Labor
     Statistics for the year beginning September 1, 1951,
     or whether it should be deposited to the credit of
     Item 13, under the same appropriation, for equipment,
     stationery, printing, postage, etc., for the ssme year.

          %I view of the language used in your opinions
     holding the restrictive part of the rider valid with
     reference to the purchase of motor vehicles, and since
     the language in Article 666 specifically states that
     the money shall be deposited to the credit of the ap-
     propriation from which such property could be purchased,
     this department is undecided as to whether the proceeds
     from the sale of such motor vehicles should be deposited
     to either of the above mentioned appropriation items
     or whether it should be deposited to the credit of the
     appropriation from which the vehicles were purchased and
     paid for some years prior.

          "Anticipating a request for a deposit of the pro-
     ceeds from the sale of such vehicles, this department
     requests your opinion as to whether the proceeds from
     the sale of a motor vehicle of the type mentioned, sold
     by the Bureau of Labor Statistics in September, 1951,
     can be deposited to its travel expense appropriation
     for the current year; and whether it is available to
     the Bureau of Labor Statistics for the use of travel
     expenses for the current year. I shall thank youto
     advise me in the premises.

          "The Comptroller's Department will likely want to
     sell its motor-propelled passenger-carrying vehicles
     after September 1, 1951, provided the Comptroller can
     use the proceeds from the sale of such vehicles for
     the payment of travel expenses. The appropriation for
     the Comptroller's Department is not itemized. The
Hon. Robert S. Calvert, Page 3 .(v-1296)



    provision for travel expenses is included in the fol-
    lowing language in the appropriation to the Comptrol-
    ler's Department:

         "'The above appropriations are for salaries, sea-
    sonal help, travel, bond premiums, office and equip-
    ment rentals, repairs, duplicating supplies, printing,
    telephone and telegraph, postage, stationery, express
    freight and drayage, utilities, servicesmaterials,
    office supplies and miscellaneous operating expense
    and purchase of equipment and furnishings and contin-
    gencies in the enforcement of all laws under the super-
    vision of the Comptroller.'

         "I shall thank you to advise whether the Comptrol-
    ler may deposit the proceeds from the sale of the above
    described vehicles to the Comptroller's current appropri-
    ation and whether the same is available for the use of
    the Comptroller for travel expenses for the fiscal year
    beginning September 1, 1951."

          It will be observed that Article 6661,.
                                                Vernon's Civil
Statutes, which you quote in part in your letter, provides that
money received from the sale of property which has become "unfit
for use, orbe no longer needed" shall be deposited in the Treas-
ury to the credit of the appropriation of the agency concerned
"from which such property could be purchased."

          We have heretofore held.that "motor-propelled passen-
ger-carrying vehicles" may not be purchssed with any of the
funds appro$-iated by Article III of House Bill 426, supra,
Att'y Cen. Op. V-l253 (1951).

          Article III, Section 2, Subdivision (15) of House Sill
426, s,     purports to appropriate (at page 1438) funds derived
from the sale of "motor-propelled passenger-carrying vehicles to
the agency selling such vehicles to be expended . . . for travel
or such other purposes, except salaries, as may be approved by
the Legislative Budget Board." We do not think this provision
is effective as an appropriation of money received from the sale
of motor-propelled passenger-carrying vehicles which have become
unfit for use or are no longer needed, since the money to which
this provision refers is that received from the sale of motor-
propelled passenger-carrying vehicles required to be sold by the
provisions of the rider of which the appropriating language is
a part and which we held invalid in Opinion V-1253.

          Subdivision (27), Section 2, Article III of the general
appropriation bill provides at page 1442:
Hon. Robert S. Calvert, Page 4   (v-1296)



         "There is hereby appropriated to any State agency
    selling or transferring surplus property pursuant to
    Article 666, Revised Civil Statutes of Texas, as amended,
    all proceeds of such sales or transfers and there is
    also appropriated to any State agency any remaining
    balanoe of any appropriation derived from the sale or
    transfer of surplus property pursuant to Article 666,
    Revised Civil Statutes of Texas, as amended, to the end
    of the current fiscal year and to the end of the fiscal
    year ending August 31, 1953, to be used by such State
    agency in accoidance with said Article 666, Revised
    Civil Statutes of Texas, as amended."

          Because of the provision in Subdivision (15),B,
of the general appropriation bill prohibiting the purchase of
"motor-propelled passenger-carrying vehicles", which we held
valid in Opinion V-1253,there la no appropriation "from which
such property could be purchased." We believe, however, that
the provisions of Article @g will nevertheless operate to re-
quire credit of money derived from the sale of vehicles deter-
mined to be no longer needed to the fund "from which such
property could be purchased" had the Legislature not adopted
Subdivision (15).

          This office has held that the purchase of automobiles
may be regarded as an item of travel expense, and, in the absence
of a specific appropriation to a department or agency or division
thereof for the purchase of automobiles, the department or agency
or division thereof having an appropriation for "travel expense"
may purchase automobile6 out of that appropriation. Att'y Cen.
Ops. O-2669 (19&O), O-5925 (lgkh), and V-1097 (1950). These
opinions indicate that your department has long concurred in the
holdings thereof and has considered appropriations for "travel
expense“ as covering the purchase of automobiles, in the absence
of 'specificappropriations for that purpose.

          Money received from the sale of "motor-propelled passen-
ger-carrying vehicles" deposited to the credit of the appropria-
tion from which such property could be purchased is appropriated
by Subdivision (27) for the purposes for which the appropriation
to which credited may be expended. Hence, money deposited to the
credit of an appropriation for "travel expense" or an appropria-
tion which, by its terms, is sufficiently broad to cover that
item of expense may be expended for travel expenses.

          You are therefore advised that money received from the
sale of motor vehicles by the Bureau of Labor Statistics pursuant
to the provisions of Article 666 should be credited to Item 12,
or other appropriation to the Bureau from which such property
could be purchased except for the provisions of Subdivision (15)
Hon. Robert S. Calvert, Page 5   (v-1296)



of Section 2, Article III, of the general appropriation bill. It
follows that money so credited may be expended for travel expen-
ses since Item 12 is an appropriation for travel expenses.

          Money derived from the sale of "motor-propelled passen-
ger-carrying vehicles" by the Comptroller's Department pursuant
to the provisions of Article 666 should be credited to the ap-
propriations to the Comptroller's Department referred to in your
request for an opinion. Money so credited may be expended for
travel expenses since this appropriation covers travel expenses.


                          SUMMARY

          Money derived from the sale of "motor-propelled
     passenger-carrying vehicles" by the Bureau of Labor
     Statistics under Article 666, V.C.S., should be crsd-
     ited to Item 12 or other appropriation to the Bureau
     for travel expense (Art. III, Sec. 1, H.B. 426, Acts
     52nd Leg,, R.S. 1951, ch. 499, p. 1228, at p. 1374),
     and may be expended for travel expenses.

          Money derived from the sale of "motor-propelled
     passenger-carrying vehicles" by the Comptrollerss De-
     partment under Article 666, V.C.S., should be credited:
     to the appropriation to the Comptroller's Department
     made by the appropriating riders at pages 1323 and
     1324 of the general appropriation bill and may be ex-
     pended for travel expenses.

                                    Yours very truly,

APPROVED:                             PRICE DANlEL
                                    Attorney General
Jesse P. Luton, Jr.
Reviewing Assistant
                                    By   f&=dd                 116t..<
Charles D. Mathews                       Everett Hutchinson
First Assistant                          Executive Assistant


EH:meh